In The
                                   Court of Appeals
                          Seventh District of Texas at Amarillo
                                    ________________________

                                           No. 07-18-00080-CV

                       IN THE INTEREST OF T.C. AND J.C., CHILDREN
                                ________________________

                                           No. 07-18-00081-CV

                               IN THE INTEREST OF T.C., A CHILD


                             On Appeal from the 108th District Court
                                      Potter County, Texas
         Trial Court Nos. 88,731-E & 89,364-E; Honorable Douglas Woodburn, Presiding



                                               June 12, 2018

                                    ORDER OF SEVERANCE

                        Before QUINN, C.J., and PIRTLE and PARKER, JJ.


        Appellant mother, S.C., and Appellant father, T.C., both appealed from the trial

court’s orders terminating their parental rights to their children, T.C., J.C., and T.C.1 The

appellate record has been filed in each case and the father’s court-appointed counsel has


        1 Appellant father and his two sons all have the same initials. To protect the privacy of the parents,
the children, and other parties, we refer to the children by their initials. See TEX. FAM. CODE ANN. §
109.002(d) (West Supp. 2017). See also TEX. R. APP. P. 9.8(b).
filed a brief in each cause of action, pursuant to Anders v. California, 386 U.S. 738, 87
S. Ct. 1396, 18 L. Ed. 2d 493 (1967), in support of a motion to withdraw, by which she

represents there are no meritorious issues to present on appeal.          S.C. has filed a

meritorious brief. Based on conflicting briefs having been filed by the parents, we hereby

sever T.C.’s appeals into new appellate cause numbers.


       Given the time-sensitive nature of appeals from parental termination orders, we

assign new appellate cause numbers as follows: 07-18-00232-CV, styled In the Interest

of T.C. and J.C., Children and 07-18-00233-CV, styled In the Interest of T.C., a Child, to

those appeals.


       The appeals involving S.C. will retain appellate cause numbers 07-18-00080-CV,

styled In the Interest of T.C. and J.C., Children and 07-18-00081-CV, styled In the Interest

of T.C., a Child.


       It is so ordered.


                                                 Per Curiam




                                             2